PER CURIAM.
Following our opinion and decision reported as Tracton v. City of Miami Beach and Siedentopf, 616 So.2d 457 (Fla. 3d DCA 1992), the matter recurred in the trial court on the appellee’s motion for summary judgment, and the court entered a summary judgment for the defendant police officer. We reverse. A trial court cannot deviate from our earlier opinion and mandate which directed a new trial, Torres v. Jones, 652 So.2d 893 (Fla. 3d DCA 1995); Jones v. Knuck, 388 So.2d 328 (Fla. 3d DCA 1980); Robinson v. Gale, 380 So.2d 513 (Fla. 3d DCA 1980), particularly when there was no change in the record as to issue of probable cause. The summary judgment under review is reversed with directions to accord the plaintiff a new trial.
Reversed and remanded with directions.